DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 03/21/2022. With this response, claims 1-20 have been amended for clarity. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “enforcing, by the MEC cluster, the parameters in a session with the user device.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described how the MEC cluster is enforcing parameter in a session with the user device. The specification only mentions enforcing in passing but does not sufficiently describe to one of ordinary skill in the art, how to make or use the same.
[0023] For purposes of illustration and description, MEC clusters 135 include the various types of network devices that may be resident in MEC network 130. MEC clusters 135 may be located to provide geographic proximity to various groups of wireless stations 110. Some MEC clusters 135 may be co-located with network devices 145 of provider network 140. According to some exemplary embodiments, each MEC cluster 135 may include a MEC orchestrator. The MEC orchestrator may, among other functions, apply parameters from MEC service tokens to enforce a token-based MEC resource service for user devices 180. In other implementations, parameters from MEC service tokens may be extracted by another network device (e.g., MEC API platform 150) and be provided to the MEC orchestrator for implementation. 

	Therefore, the limitation “enforcing, by the MEC cluster, the parameters in a session with the user device” is considered new matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al (Smith) (US20200084202), and further in view of Aiello, (Aiello) (US2020134620). 

Regarding claim 1, Smith teaches: A method, comprising: 
	receiving, by a network device and from a user device (End Points 160) executing an instance of an application, an access request for [Multi-access Edge Computing (MEC)] services, (Fig, 1, Fig. 8, Item (7) Request Service from a UE).
	wherein the request includes a private key (e.g. authentication keys) and a unique [blockchain] identifier (e.g. attestation token) for the application; ([0028] Additionally, in further examples, authentication tokens and keys may be deployed as part of a system solution where the authentication token/key reference is included as a trust claim within the attestation token. The verifier(s) then may verify not only the trust claims suitable for hosting a particular workload, but also that the authentication key/token itself is protected by a suitable, verified execution environment.)
	Examiner notes that one of ordinary skill in the art from reading the applicant’s reference would understand that the applicant uses keys and tokens at a high level in reference to a plurality of tokens/keys.
	Authenticating (e.g. validate), by the network device and based on the private key the instance of the application to use the [MEC] services; (Fig. 14, item 1440, [0227] In Example 3, the subject matter of Example 2 includes, subject matter where the instructions further configure the processing circuitry to perform operations to: validate the provider instance of the token at the edge computing device, based on expiration data associated with the provider instance of the token; wherein operations to request the provider instance of the token are repeated, to obtain an update to the provider instance of the token associated with updated expiration data.)
-2-Application No. 16/360,312	debiting (e.g. revoke), by the network device and after the authenticating, the [MEC] service token from a user account; ([0031] The existence of attestation tokens, and the use of attestation protocols that issue, revoke, verify tokens, provide a verifiable procedure of determining the authenticity of a particular feature (whether the feature is a device, resource, service, entity, property, or like item).
	wherein the [MEC] service token indicates parameters limiting use of network resources that provide the [MEC] services; ([0030] These conventional approaches of setup-based attestation lack the ability to generate or distribute a token that represents the attestation verification event, or place a time limit on a token where expiration of the token would necessarily prompt re-attestation.)
	sending, by the network device and based on the debiting, access information for the instance of the application to access a MEC cluster that provides the [MEC] services to the instance of the application; and (Fig. 9, item 990, Fig. 14, item 1470, [0159] Step 990: The workload results are provided or otherwise made available to the client, such as from the workload engine 842 to client 820. [0215] Fig. 14, This token is generated by the attestation provider to indicate a proof of attestation, as provided by the attestation provider, that represents attestation of an accessible feature of the edge computing device. In an example, this accessible feature is a resource, service, entity, or property of the edge computing device, that is accessible by a client device (e.g., a device operated by a prospective user) according to characteristics of the feature).
	forwarding, by the network device and to the MEC cluster, the parameters indicated in the [MEC] service token; and ([0157] Step 970: A client 820 requests the service from a service provider supplying service context. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. [0031] The following techniques disclose use of an attestation approach applicable to endpoint, IoT, MEC, edge, and cloud computing environments, which introduces attestation tokens as a new feature usable in data structures, API parameters or other context structures, for attestation of accessible system features. [0039] Compute, memory, and storage are scarce resources, and generally decrease depending on the edge location (e.g., fewer processing resources being available at consumer end point devices than at a base station or at a central office). However, the closer that the edge location is to the endpoint (e.g., UEs), the more that space and power is constrained).
	enforcing, by the [MEC] cluster, the parameters in a session with the user device ([0031] The following techniques disclose use of an attestation approach applicable to endpoint, IoT, MEC, edge, and cloud computing environments, which introduces attestation tokens as a new feature usable in data structures, API parameters or other context structures, for attestation of accessible system features. The existence of attestation tokens, and the use of attestation protocols that issue, revoke, verify tokens, provide a verifiable procedure of determining the authenticity of a particular feature (whether the feature is a device, resource, service, entity, property, or like item).

	Smith does not explicitly teach ‘Block chain identifier’, ‘MEC Services, and ‘service tokens’, however, Aiello teaches ‘Block chain identifier’, ‘MEC Services’, and ‘service tokens’: 	
	Block chain identifier ([0014] In some implementations, the services 140 may be blockchain-based in that they may be transacted using the blockchain network 130. For example, one or more smart contracts 136 of the blockchain network 130 may be used to define terms of accessing the services 140.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that ‘defining terms of accessing the services 140’ reads to the limitation of Block chain service token.
	creation of MEC service tokens for managing the MEC services for instances of the application, wherein ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	initiating an update to a block chain ledger, corresponding to the unique block chain identifier, to reflect debiting of the MEC service token from the user account; ([0038] The SDE 303 formed by the plurality of EDGs 102 may provide the data connections to form the blockchain network 130. As such, each EDG 102A-N may act as a blockchain node. The SDE 303 provides a distributed and shared cache that is check-pointed by EDG stateless network functions for blockchain service demand and access, facilitating distributed consensus for validating the sanctity of each transaction submitted to the blockchain network 130. Through SDE 303, the stateless VNFs of the EDGs 102 disperse transaction-status behind a smart contract 136 in the blockchain network 130 as elementary tokens.)
	Examiner considers that the portion of the limitation that recites " corresponding to the unique block chain identifier, to reflect debiting of the MEC service token from the user account" is non-functional because is merely describes, at least in part, the contents on the updating, however, applicant is not positively reciting a step where the reflecting of the debiting is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith with the blockchain, token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access, storage and transfer. Further, Blockchain creates an immutable record so it is beneficial when compared to standard methods of record keeping.
In regards to claims 12 and 18, system claim 12 and CRM claim 18 correspond generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 3, Smith in view of Aiello teaches: The method of claim 1, wherein 
	the [MEC] service token indicates parameters limiting use of network resources that provide the [MEC] services to a preconfigured duration of time ([0030] These conventional approaches of setup-based attestation lack the ability to generate or distribute a token that represents the attestation verification event, or place a time limit on a token where expiration of the token would necessarily prompt re-attestation.)

	Smith does not explicitly teach ‘MEC Services, and ‘service tokens’, however, Aiello teaches ‘MEC Services’, and ‘service tokens’: 	
	the MEC service token indicates parameters limiting use of network resources that provide the MEC services to a preconfigured duration of time ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith with the blockchain, token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access, storage and transfer. Further, Blockchain creates an immutable record so it is beneficial when compared to standard methods of record keeping.

Regarding claim 4, Smith in view of Aiello teaches: The method of claim 1, wherein 
	the authorizing includes conducting a […] transaction ([0164] The above-described MEC service authentication techniques, using attestation tokens, may be augmented for use in end-to-end computing paradigms. Such usage may enable orchestrators to track the security attributes of participating entities (e.g., UE, Smart Near Edge, Smart Far Edge, Cloud, etc.) for FaaS scenarios, and determine the appropriate SLA based on the compute agent capabilities for a given transaction. Though Smith does not explicitly teach a ‘payment transaction,’ Smith does understand the value of what is offered [0038] Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits).
	Examiner notes that Smith does not explicitly teach ‘payment transaction’, however, it would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the transaction processes of Smith to include all types of transactions including payment transactions. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access for money/asset transfers. 

Regarding claim 5, Smith in view of Aiello teaches: The method of claim 1, wherein 
	the parameters include a duration, a bandwidth, a number of compute cycles, [specified function], or a memory limit in the MEC cluster that is available to the instance of the application ([0038] Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits).
	
Smith does not explicitly recite ‘specified function’, however Aiello recites: 
	the parameters include a duration, a bandwidth, a number of compute cycles, specified function, or a memory limit in the MEC cluster that is available to the instance of the application ([0010] When an entity attempts to access a blockchain-based digital service via the telecom network, one or more EDGs may be selected to perform entitlement, record an identity of the subscriber, and perform connection concentrator functions for subscriber communications. Smart contracts may enforce transactions associated with blockchain-based digital services.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the specified functions of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer.
	In regards to claim 15 and claim 20, system claim 15 and CRM claim 20 correspond generally to method claim 5, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Smith in view of Aiello teaches: The method of claim 1, further comprising: 
The method of claim 1, further comprising:
	 monitoring for usage activity of the one of the [apps]; and -3-Application No. 16/360,312 Attorney Docket No. 20180526([0157] Step 970: A client 820 requests the service from a service provider supplying service context. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. [0031] The following techniques disclose use of an attestation approach applicable to endpoint, IoT, MEC, edge, and cloud computing environments, which introduces attestation tokens as a new feature usable in data structures, API parameters or other context structures, for attestation of accessible system features. [0039] Compute, memory, and storage are scarce resources, and generally decrease depending on the edge location (e.g., fewer processing resources being available at consumer end point devices than at a base station or at a central office). However, the closer that the edge location is to the endpoint (e.g., UEs), the more that space and power is constrained).
	logging an amount of unused resources, of the parameters for the measure of compute usage indicated in the one of the [MEC] service tokens, of the parameters that is available for future use ([0038] Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits).

	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	logging an amount of unused resources, of the parameters for the measure of compute usage indicated in the one of the MEC service tokens, of the parameters that is available for future use ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 

Regarding claim 7, Smith in view of Aiello teaches: The method of claim 1, wherein 
	the [MEC] service token indicates a service including one or more of graphics processing, general processing, or storage ([Abstract] Various approaches for implementing attestation using an attestation token are described. In an edge computing system deployment, an edge computing device includes an attestable feature (e.g., resource, service, entity, property, etc.) which is accessible from use of an attestation token, Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits. [0094] In various examples, the present attestation techniques may be implemented among the client compute nodes 602 (e.g., at a client who receives an attestation token), at the edge gateway nodes 612 or aggregation nodes 622 (e.g., at a resource node which has a resource to be attested), and other intermediate nodes in the edge cloud 110 (e.g., which operate orchestrator functions, attestation service functions, etc.), as further discussed below with reference to FIGS. 8 and 9).
	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	the one of the MEC service tokens indicates a service including one or more of graphics processing, general processing, or storage ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 



Regarding claim 8, Smith in view of Aiello teaches: The method of claim 1 further comprising: 
	creating, by the network device, the account for storing the one of the [MEC] service tokens (Fig. 8, item 846, Token storage for Client (UE).

	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	creating, by the network device, the account for storing the one of the MEC service tokens ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 

Regarding claim 9, Smith in view of Aiello teaches: The method of claim 1, wherein receiving the access request includes: 
	receiving the access request for [MEC] services is received via an Application Programming Interface (API) call submitted over a radio access network (RAN); ([0091] As such, the edge cloud 110 is formed from network components and functional features operated by and within the edge gateway nodes 612 and the edge aggregation nodes 622 of layers 620, 630, respectively. The edge cloud 110 may be embodied as any type of network that provides edge computing and/or storage resources which are proximately located to radio access network (RAN) capable endpoint devices (e.g., mobile computing devices, IoT devices, smart devices, etc.), which are shown in FIG. 6 as the client compute nodes 602.)
	Examiner considers that the portion of the limitation that recites " access request for MEC services is received via an Application Programming Interface (API) call submitted over a radio access network (RAN)" is non-functional because is merely describes, at least in part, how the contents are received, however, applicant is not positively reciting a step where the type or reception is/are utilized. When data is the focus, how the data is received by the device is agnostic. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); 	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	creating, by the network device, the account for storing the one of the MEC service tokens ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 
Regarding claim 10, Smith in view of Aiello teaches: The method of claim 1, further comprising: 
	receiving, by the network device and from the user device, a transfer request for another [MEC] service token; ([0153] Step 930: The ASP 830 shares attestation token(s) with ecosystem entities. In an example, issued tokens may be shared with other members of a MEC ecosystem including orchestrators 810. Orchestrators 810 may store issued tokens 812 for use with workload scheduling and SLA creation and provides resilience in the case of networking failures upstream to attestation service. In one embodiment, this Attestation Token is broadly available to all parties. [0154] Step 940: A client 820 requests a workload 822 function. In an example, the MEC client/UE may request a workload function to be performed using a service context (e.g., an SLA).
	Examiner notes that one of ordinary skill in the art, from reading the reference, that ‘workload function’ reads to ‘a transfer of tokens’ as the ASP 830 shares attestation tokens with other ecosystem entities.
	wherein the transfer request uses an application programming interface (API) call including an account identifier for a recipient of the other [MEC] service token; ([0034] With the present techniques and configurations, the period in which re-attestation is needed may be controlled independently of the identity of a given service provider or resource. This allows greater flexibility in responding to dynamic threats or customer perceived value realized from more frequent attestation checking. The presently described attestation tokens can be more conveniently carried by existing data structures or can be included with network API definitions (such as JavaScript Object Notation (JSON)) as extensions to be more easily integrated into Edge/MEC, IoT, Cloud and enterprise applications.)
	validating, by the network device, a donor to transfer the other  [MEC] service token; ([0156] Step 960: A service provider performs a service context assignment for a workload. In an example, after the SLA assignment for the given workload 822 is established, and the assignment may be signed by the orchestrator 810 to prove authenticity of the assignment. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. In an example, the service provider workload engine/ processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830. 
	Examiner notes that one of ordinary skill in the art, from reading the reference, that ‘service provider performing the service context assignment or reassignment’ reads to ‘a donor’ as the applicant’s specification merely states that a token transfer takes place from a secondary donor when the primary donor is rejected.
	validating, by the network device, the recipient associated with a second user account having the account identifier; and ([0156] Step 960: A service provider performs a service context assignment for a workload. In an example, after the SLA assignment for the given workload 822 is established, and the assignment may be signed by the orchestrator 810 to prove authenticity of the assignment. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. In an example, the service provider workload engine/processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830. 
	Examiner notes that one of ordinary skill in the art, from reading the reference, that ‘service provider workload engine/processor 842’ reads to ‘validating a new user associated with a second user account’ as the service provider workload engine/processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830.
	transferring, based on validating of the donor validating of the recipient, the other [MEC] service token from the first user account to the second user account ([0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. In an example, the service provider workload engine/processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830. [0159] Step 990: The workload results are provided or otherwise made available to the client, such as from the workload engine 842 to client 820. Note: in some workflow scenarios, the results may be forwarded to a workflow processing host that further processes the workload or may return to the orchestrator for follow-up orchestration; likewise, other forms of redirection, load balancing, or proxying may occur.
Examiner notes that one of ordinary skill in the art, from reading the reference that ‘the orchestrator to the client’ reads to ‘the transfer based on validating’ as the orchestrator verifies the forms of redirection of tokens.
	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	receiving, by the network device and from the user device, a transfer request for another MEC service token;  ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 
In regards to claim 17, system claim 17 corresponds generally to method claim 10, and recites similar features in method form, and therefore is rejected under the same rationale.
Regarding claim 11, Smith in view of Aiello teaches: The method of claim 10, further comprising: 
	initiating, by the network device and based on the transferring, an update to a block chain ledger to reflect the transferring of the other [MEC] service token ([0216] In a further example, token is generated by a single-sign-on (SSO) server of the attestation provider, and the token is communicated to the edge computing device using an SSO payload provided by the SSO server. Also in other examples, the token is contributed to a blockchain by the attestation provider, for verification by a client device, the edge computing device, or other entities).
	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	initiating, by the network device and based on the transferring, an update to a block chain ledger to reflect the transferring of the other MEC service token ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 
In regards to claim 16, system claim 16 corresponds generally to method claim 11, and recites similar features in method form, and therefore is rejected under the same rationale.
Regarding claim 13, Smith in view of Aiello teaches: The network device of claim 12, wherein the access request for [MEC] services is received via an Application Programming Interface (API) call submitted over a radio access network (RAN) ([0075] In further examples, an edge or cloud computing network may be in communication with a mesh network of IoT devices at the edge of the cloud computing network. The mesh network of IoT devices may be termed a fog device or system, operating at the edge of the cloud. This fog device or system may be a massively interconnected network where a number of IoT devices are in communications with each other by radio links. [0091] As such, the edge cloud 110 is formed from network components and functional features operated by and within the edge gateway nodes 612 and the edge aggregation nodes 622 of layers 620, 630, respectively. The edge cloud 110 may be embodied as any type of network that provides edge computing and/or storage resources which are proximately located to radio access network (RAN) capable endpoint devices (e.g., mobile computing devices, IoT devices, smart devices, etc.), which are shown in FIG. 6 as the client compute nodes 602.)
	Examiner considers that the portion of the limitation that recites "access request for MEC services is received via an Application Programming Interface (API) call submitted over a radio access network (RAN)" is non-functional because is merely describes, at least in part, how the contents are received, however, applicant is not positively reciting a step where the type or reception is/are utilized. When data is the focus, how the data is received by the device is agnostic. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Smith does not explicitly teach MEC services, however, Aiello teaches, at least, ‘MEC services’.
	the access request for  MEC services is received via an Application Programming Interface (API) call submitted over a radio access network (RAN) ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 

Regarding claim 14, Smith in view of Aiello teaches: The network device of claim 12, wherein the one or more processors are further configured 
	credit, before receiving the access request, the one of the [MEC] service tokens  to the account, wherein ([0094] In various examples, the present attestation techniques may be implemented among the client compute nodes 602 (e.g., at a client who receives an attestation token), at the edge gateway nodes 612 or aggregation nodes 622 (e.g., at a resource node which has a resource to be attested), and other intermediate nodes in the edge cloud 110 (e.g., which operate orchestrator functions, attestation service functions, etc.), as further discussed below with reference to FIGS. 8 and 9).
	Examiner notes that the limitation recites “credit, before receiving the access request” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, if the user sends an access request.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “before receiving the access request’ need not be performed, nor taught by the prior art, if user does not send the request.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
	Smith does not explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	credit, before receiving the access request, the one of the MEC service tokens to the account ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. 
	In regards to claim 19 system claim 19 corresponds generally to method claim 14, and recites similar features in method form, and therefore is rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al (Smith) (US20200084202), Aiello, (Aiello) (US2020134620), and further in view of Gao (WO2018040529).

Regarding claim 2, neither Smith in view of Aiello teaches extracting the parameters from the token prior to forwarding, however Gao teaches: The method of claim 1, further comprising: 
	extracting (e.g. acquire), by the network device, the parameters from the [control information] prior to the forwarding (S101. The device sends control information. The VTEP device first needs to acquire the control information before sending the control information. The control information refers to a function used by the VTEP device to implement PPP definition in the VXLAN control plane, so as to enhance communication of the VXLAN control plane.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith with the blockchain, token and MEC services of Aiello with the control parameters of Gao. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access, storage and transfer. Further, Blockchain creates an immutable record so it is beneficial when compared to standard methods of record keeping.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith with the blockchain, token and MEC services of Aiello with the extraction of parameters of Gao. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access, storage and transfer. Further, Blockchain creates an immutable record so it is beneficial when compared to standard methods of record keeping.


Response to Arguments
	Applicant requests on pages 10-11 of the response that the 35 U.S.C. 112(a) rejection be removed due to amendments. 
	Examiner acknowledges applicant’s arguments and finds them persuasive. Examiner has removed the prior 35 U.S.C. 112(a) rejection.

	Applicant argues on page 13 of the response that the prior art does not teach specific limitations of the claims. Specifically: 
Furthermore, SMITH does not teach (nor does the Office Action assert that SMITH teach) parameters limiting use of network resources that provide the MEC services, as also recited in amended claim 1. The Office Action (at page 10) states that the previously-presented portion of the limitation that recites "block chain service token indicates parameters limiting use of network resources that provide the MEC services" is non-functional because it merely describes the contents on the token without positively reciting a step where the contents of the token is are utilized. While Applicant’s disagree with this characterization of the claim language, claim 1 has been amended to recite that the parameters are enforced by the MEC cluster in a session with the user device. Thus, Applicant respectfully submits that the entirety of the amended identifying feature of claim 1 must be considered.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. This argument merely states that the combination of Smith and Aiello did not teach limitation that has now been removed and amended. Examiner has searched the prior art and has found portions prior art that more closely aligns with current amendments to the instant application.

	Applicant argues on pages 13-14 of the response that the prior art does not teach specific limitations of the claims. Specifically: 
Because SMITH does not teach either of a unique block chain identifier or debiting a MEC service token from a user account, SMITH also cannot be reasonably relied up to teach initiating an update to a block chain ledger, corresponding to the unique block chain identifier, to reflect debiting of the MEC service token from the user account, as further recited in amended claim 1. In connection with claim 3, the Office Action asserts that [0138] of SMITH discloses this feature. This section of SMITH states that an orchestrator or other entity can read and check the attestation token from a public blockchain. The Office Action (at page 14) asserts that if receipt of a token is recorded on a blockchain ledger network for monitoring purposes, when that token has expired, that would also be recorded to the blockchain network. However, SMITH does not teach, nor does the Office Action assert SMITH teaches, initiating an update to a blockchain ledger that corresponds to the unique block chain identifier received in an access request from a user device, as indicated in amended claim 1.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. This argument merely states that the combination of Smith and Aiello did not teach limitation that has now been removed and amended. Examiner has searched the prior art and has found portions prior art that more closely aligns with current amendments to the instant application. 

	Applicant argues on page 15 of the response that the prior art does not teach specific limitations of the claims. Specifically: 
The Office Action (at page 15) continues to rely on [0038] of SMITH to allegedly disclose the previously-presented version of claim 5. At [0038], SMITH describes generally that compute, memory and storage resources are offered at the edges in the edge cloud. However, this section of SMITH does not describe, nor does the Office Action specifically assert, that parameters include a duration, a bandwidth, a number of compute cycles, a specified function, or a memory limit in the MEC cluster that is available to the instance of the application.
AIELLO fail to remedy this deficiency of SMITH with respect to claim 5. The Office Action (at page 15) relies on [0010] of AIELLO to teach “specified functions.” This section of AIELLO states that one or more EDGs may be selected to perform entitlement, record an identity of the subscriber, and perform connection concentrator functions for subscriber communications. At [0025], AIELLO further states that a connection concentrator may establish connections to the telecom network based on a user data plan function, such that an EDG may enforce user data plans. Thus, AIELLO describes enforcement of a user data plan.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that the prior art reads to the requirement of ‘specified function’ as broadly recited in the limitation. The term ‘specified function’ is one of many options and is not specific for the type of function performed. Therefore, the Examiner considers that the requirement has been reasonably met.

	Applicant argues on page 16 of the response that the prior art does not teach specific limitations of the claims. Specifically: 
claim 6 recites, among other features, logging an amount of unused resources, of the parameters, that is available for future use. The Office Action (at pages 16-17) relies on [0038] of SMITH and [0022], [0039], and [0010] of AIELLO to allegedly disclose this feature. However, SMITH does not describe, nor does the Office Action specifically assert, logging an amount of unused resources, of the parameters, that is available for future use. SMITH does not describe any logging in relation to unused resources available for future use. Instead, SMITH merely indicates that compute, memory, and storage resources offered at the network edge improve energy consumption and overall network usage. AIELLO fails to remedy this deficiency of SMITH. At [0022], AIELLO states that a service token may store the transaction data. However, neither this nor any other section of AIELLO discloses logging an amount of unused resources, of the parameters, that is available for future use, as recited in claim.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Smith (cited above) that, in combination with Aiello, teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Smith or Aiello, they are not persuasive.

	Applicant argues on page 16 of the response that the prior art does not teach specific limitations of the claims. Specifically: 
As still another example, amended claim 10 recites, among other features, receiving, by the network device and from the user device, a transfer request for another MEC service token, wherein the transfer request uses an application programming interface (API) call including an account identifier for a recipient of the other service token. The Office Action (at pages 20-21) relies on [0153] and [0154] of SMITH to allegedly disclose the previously-presented version of claim 10. At [0153], SMITH states that an attestation service provider (ASP) shares attestation token(s) with ecosystem entities. At [0154], SMITH states that a client requests a workload function, such as a workload function to be performed using a service context. 

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Smith (cited above) that, in combination with Aiello, and Gao teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Smith, Aiello, nor Gao they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Van Huben, Gary Alan, US-5920873-A:Data management control system for file and database; Ogg, Craig L, US-20020178354-A1: Secured centralized public key infrastructure; Carver, Andrew Richard, US-20040010592-A1: Resource allocation; Sardesai, Ashish, US-20180248880-A1: PERMISSIONS USING BLOCKCHAIN; Pacella, Dante, US-20180352033-A1: BLOCKCHAIN MICRO-SERVICES FRAMEWORK; Bachmutsky, Alexander US-20190141536-A1: Multi-domain trust establishment in edge cloud architectures; Lee, Sang, WO-2020013677-A1: METHOD AND ELECTRONIC DEVICE FOR EDGE COMPUTING SERVICE; Menting Liu, et al, Distributed Resource Allocation in Block chain-based Video Streaming Systems with Mobile Edge Computing; Fabio Giust, et al, MEC Deployments in 4G and Evolution Towards 5G; Sami Kekki, et al, MEC in 5G Networks].
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685